DETAILED ACTION
This Office action is in response to Applicant’s amendment filed June 18, 2021.  Applicant has amended claim 27.  Claims 32, 33 and 40 have been cancelled.  Currently, claims 27-31 and 34-39 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210113.

The objection of the first page of the specification is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 27-31 and 34-39 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nagy et al, US 2015/0240279, is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed June 18, 2021 have been fully considered but they are not persuasive.
Applicant argues that Nagy et al, US 2015/0240279, does not teach or suggest in general a method wherein the alpha-glucanohydrolase hydrolyzes the insoluble alpha-glucan, whereby hydrolyzed alpha-glucan is produced, wherein the hydrolyzed alpha-glucan is insoluble, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 10, 2021